DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final Office action responsive to the reply filed on August 22, 2022.
Claims 1, 3, 6, 8, 12, and 25 have been amended.
Claims 2, 7, 13, 17 and 22-24 have been canceled.
Claim 26 has been added.
Claims 1, 3-6, 8-12, 14-16, 18-21, 25 and 26 are pending.
A amended Abstract has been filed for entry.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended claim 25, lines 11-16 recite “a release member on the clamping member for releasing the clamping member from engagement with the elongate article, the release member extending outwardly from the body” (lines 11-13) and “a release member on the carriage for releasing the clamping member from engagement with the elongate article, the release member extending outwardly from the body” (lines 14-16).  Amended claim 25 currently appears to require two release members, which appears to not being supported by the originally filed application disclosure, and therefore, the subject matter of “a release member” being “on the clamping member” and “a release member” being “on the carriage” is not clearly understood, and perhaps may be either a double inclusion of a same “release member” or the claim has not been amended correctly.  Applicant is required to clarify original support of the amended claimed subject matter, or amend the claim in proper clarity.  Furthermore, an examination of claim 25 with respect to patentability of at least 35 U.S.C. 102 and 103 cannot be performed in view of the ambiguity of the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Somerfield et al. (U.S. Patent Publication No. 2013/0291341 A1, cited by applicant).
Somerfield et al. (‘341) disclose a clamping device (10) for clamping an elongate article (102), the clamping device (10) comprising:
	a body (12) defining an internal space (the internal space defined by a first internal space portion along axis W and path 100, a second internal space portion that which having member 28 received therein, and a third internal space portion of cavity 52, to which each internal space portion is sequentially in communication; see at least Fig. 5) through which the elongate article (102) can extend (as depicted in Figs. 5 and 6);
	a clamping mechanism (34, 46) in the internal space, the clamping mechanism (34) comprising a clamping member (34 of 28, see Fig. 10) and an urging member (46) for urging (as described in paragraph [0093]) the clamping member (34) into clamping engagement with the elongate article (102);
the body (12) having a reaction formation (42) along which the elongate article (102) can extend, the reaction formation (42) being for applying a reaction force (a reaction force from urging member 46) to the elongate article (102) when so engaged by the clamping member (34; see paragraphs [0091] & [0095]);
the clamping device (10) further includes a release member (defined release arrangement 14 that includes portions 24, 24 of member 14) for releasing the clamping member (34) from engagement with the elongate article (102, see paragraph [0084]); and
wherein the body (12) defines an opening arrangement (defined by the second internal space portion which member 28 is received therein, and the third internal space portion of cavity 52; see at least Fig. 5), the opening arrangement being configured to receive the clamping mechanism (34, 46) and the release member (14, 24, 24, as depicted in Figs. 5 and 6) therethrough into the internal space;
wherein the clamping device (10) includes a carriage (defined by portions 38A, 38A, 38B, 38B; see Fig. 10) on which the clamping member (34) is carried (as depicted in Fig. 10), the release member (24, 24 of 14) being attached to the carriage (where portions 24, 24 are connected by contact to portions 38A, 38A, 38B, 38B; as depicted in at least Figs. 5, 6 and 9), wherein the carriage (portions 38A, 38A, 38B, 38B) is received through the opening arrangement (as defined by the second internal space portion which member 28 is received therein, and the third internal space portion of cavity 52; see at least Fig. 5) when the clamping mechanism (34, 46) is received therethrough;
(concerning claim 3) the opening arrangement has a main opening region (defined by the second internal space portion which member 28 is received therein; see at least Fig. 5) defined by the body (12), the main opening region being configured to receive the clamping mechanism (34) therethrough into the internal space, and wherein the opening arrangement has a slot region (defined by openings 44, 44, see Fig. 3B) defined by the body (12), the release member (24, 24 of 14) extending through the slot region (44, 44; see at least Figs. 7 and 8, and paragraph [0091], where “Each of the engaging elements extends through a respective one of the openings 44 to engage the release portions 38 of the clamping member 28.”);
	(concerning claim 4) the main opening region (as defined by the second internal space portion which member 28 is received therein; see at least Fig. 5) and the slot region (44, 44) communicate with each other to allow the release member (24, 24 of 14) to be received in the slot region when the release member is received through the opening arrangement (as depicted in at least Figs. 5-9); 
	(concerning claim 5) the opening arrangement has an exit opening region (indicated as XO in the annotated Fig. 6, provided herein) through which the elongate article (102) can exit when the elongate article (102) is fed into the internal space, and the body defines a feed opening region (indicated as FO in the annotated Fig. 6) through which the elongate article (102) can be fed when the elongate article (102) is fed into the internal space, the exit opening region (XO) and the main opening region (as defined by the second internal space portion which member 28 is received therein; see at least Fig. 5) communicating with each other, so that the main opening region and the exit opening region (XO) are together a single opening;
	(concerning claim 6) the body (12) has a guide formation (30) along which the clamping mechanism (34) extends, the internal space having a first region (indicated as R1 in the annotated Fig. 6) for receiving the elongate article through the body, and the internal space having a second region (indicated as R2 in the annotated Fig. 6) in which the clamping mechanism (34) is disposed; and
	(concerning claim 16) the release member (24, 24 of 14) extends through the opening arrangement (defined by the second internal space portion which member 28 is received therein, and the third internal space portion of cavity 52; see at least Fig. 5), and the release member (14, 24, 24) is movable from a secured position (see Figs. 1 and 5) to a released position (see Figs. 2 and 6), whereby the clamping member (34) is arranged to clamp the elongate article (102) when the release member (14) is in the secured position (as depicted in Fig. 5), and whereby the clamping member (34) is released when the release member (14) is in the released position (as depicted in Fig. 6), the carriage (defined by portions 38A, 38A, 38B, 38B; see Fig. 10) being movable with the release member (14) between the secured and released positions (as depicted in Figs 5 and 6), and wherein the urging member (46) urges the carriage (defined by portions 38A, 38A, 38B, 38B; see Fig. 10) and the release member (14) to the secured position (as depicted in Fig 5).

    PNG
    media_image1.png
    638
    431
    media_image1.png
    Greyscale



Allowable Subject Matter
In view of applicant’s IDS filed on June 20, 2022, that cites Somerfield et al. (U.S. Patent Publication No. 2013/0291341 A1, which resulted in a new grounds of rejection herein, the indication of claim 6 as being allowable, on page 5 of the prior Office action mailed on June 2, 2022, is withdrawn.
Claims 8-12, 14, 15, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 26, the prior art of record fails to suggest of make obvious, the claimed clamping device for clamping an elongate article, viewed as a whole, requiring the wherein the carriage comprises a socket portion for receiving the clamping member, the socket portion defining a cavity in which the clamping member is received, in combination with the other limitations of the claim.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with a statement specified under 37 CFR 1.97(e) on June 20, 2022  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677